Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.36   Page 1 of 16



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DONALD ROUSE,

      Plaintiff,
                                        No. 2:20-cv-12088
v
                                        HON. LINDA V. PARKER
DANA NESSEL, in her official
capacity as Attorney General of the   MAG. R. STEVEN WHALEN
State of Michigan, MICHELLE
DOERR-TIBBITS, in her official and
individual capacities as the Attorney
General Criminal Finance Division
Officer, DEAN ALAN, in his official
and individual capacity as the
Macomb County Assistant
Prosecuting Attorney, and PETER J.
MACERONI, in his official and
individual capacities as the Macomb
County Circuit Court Judge,

      Defendants.
__________________________________________/
Donald Rouse, In Pro Per
140 Lein Drive
Iva, South Carolina 29655
864.933.8840

Bryan W. Beach (P69681)
Assistant Attorney General
Attorney for Defendants Nessel & Doeer-Tibbits
PO Box 30736
Lansing, Michigan 48909
517.335.7659
beachb@michigan.gov
                                                                        /
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.37   Page 2 of 16




  DEFENDANTS ATTORNEY GENERAL DANA NESSEL AND
     MICHELLE DOER-TIBBITS’ MOTION TO DISMISS

     Defendants Attorney General Dana Nessel and Michelle Doer-

Tibbits move for the dismissal of Plaintiff Donald Rouse’s complaint

pursuant to Fed. R. Civ. Proc. 12(b) (6), for the reasons that this court

lacks jurisdiction; the applicable statute of limitations bars his claims;

and he has failed to state a claim for which relief may be granted.

     For these reasons and the reasons stated more fully in the

accompanying brief in support, Defendants Attorney General Dana

Nessel and Michelle Doer-Tibbits respectfully request that this

Honorable Court enter an order dismissing Plaintiff's Complaint

against them pursuant to Fed. R. Civ. Proc. 12(b)(1) and (6), in addition

to any other relief this court deems just and equitable under the

circumstances, including an award for costs and fees incurred in

defense of this groundless action.

     On October 7, 2020, counsel for Defendants attempted to directly

contact Plaintiff by telephone for concurrence pursuant to E.D. Mich.

LR 7.1(a), but did not receive a response.




                                     2
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.38    Page 3 of 16



                                         Respectfully submitted,

                                         DANA NESSEL
                                         Attorney General

                                         s/Bryan W. Beach
                                         Bryan W. Beach (P69681)
                                         Assistant Attorney General
                                         Attorney for Defendant Nessel &
                                         Doeer-Tibbits
                                         P.O. Box 30736
                                         Lansing, Michigan 48909
                                         517.335.7659
                                         Email: beachb@michigan.gov
Dated: October 8, 2020




                                     3
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.39   Page 4 of 16



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DONALD ROUSE,

      Plaintiff,
                                        No. 2:20-cv-12088
v
                                        HON. LINDA V. PARKER
DANA NESSEL, in her official
capacity as Attorney General of the   MAG. R. STEVEN WHALEN
State of Michigan, MICHELLE
DOERR-TIBBITS, in her official and
individual capacities as the Attorney
General Criminal Finance Division
Officer, DEAN ALAN, in his official
and individual capacity as the
Macomb County Assistant
Prosecuting Attorney, and PETER J.
MACERONI, in his official and
individual capacities as the Macomb
County Circuit Court Judge,

      Defendants.
__________________________________________/
Donald Rouse, In Pro Per
140 Lein Drive
Iva, South Carolina 29655
864.933.8840

Bryan W. Beach (P69681)
Assistant Attorney General
Attorney for Defendants Nessel & Doeer-Tibbits
PO Box 30736
Lansing, Michigan 48909
517.335.7659
beachb@michigan.gov
                                                                        /
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.40   Page 5 of 16



BRIEF IN SUPPORT OF DEFENDANTS ATTORNEY GENERAL
DANA NESSEL AND MICHELLE DOER-TIBBITS’ MOTION TO
                     DISMISS
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.41   Page 6 of 16




            CONCISE STATEMENT OF ISSUES PRESENTED

 I.      Under the Rooker-Feldman doctrine, federal courts are barred
         from reviewing state court proceedings. Plaintiff’s claims are
         based on allegations error regarding a state court order to pay
         child support and the enforcement of that order. Are Plaintiff’s
         claims barred by Rooker-Feldman?

 II.     The statute of limitations for federal civil rights cases pursuant
         to 42 USC §1983 is three years. Plaintiff’s cause of action took
         place on May 29, 2015 and he filed his complaint on March 6,
         2020. Are his claims time barred?

 III.    Under the Federal Rules of Civil Procedure, a complaint must
         put defendants on notice as to what is being claimed and the
         basis for those claims. Plaintiff’s complaint fails to include
         allegations stating a viable claim against Defendants Nessel or
         Doer-Tibbits. Must Plaintiff’s complaint against these
         defendants be dismissed?



        CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority:

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

Fox v. DeSoto, 489 F.3d 227 (6th Cir. 2007).

Bell Atlantic Corp v Twombly, 550 US 544 (2007).




                                       i
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.42   Page 7 of 16



                             BACKGROUND

     The following facts are drawn from Rouse’s complaint. While

Defendants Nessel and Doer-Tibbits are not in a position to confirm the

veracity and completeness of the facts alleged, they will rely upon them

for the purposes of this motion only. Rouse initially filed this civil

action with the United States District Court for the District of South

Carolina. On August 8, 2020, the case was transferred to the Eastern

District of Michigan.

     This case appears to involve the imposition of child support by the

Macomb County Circuit Court and the execution of an arrest warrant

issued for Rouse due to failure to pay. (R.1, Complaint, Page ID # 3-6).

Rouse does not allege specifically what Defendants Nessel and Doer-

Tibbits did. The only allegation implied is that somehow Doerr-Tibbits

was involved with the faxing of a warrant for his arrest. (R.1, ¶12, Page

ID # 3).




                                     1
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.43   Page 8 of 16



                       STANDARD OF REVIEW

     In a motion to dismiss for failure to state a claim under Fed. R.

Civ P 12(b)(6), the Court must accept as true the allegations of

Plaintiff’s complaint and then determine whether the statements are

sufficient to make out a right of relief. United States v. Gaubert, 499

U.S. 315, 327; 111 S. Ct. 1267, 1276 (1991). However, although it must

accept well-pled facts as true, the court is not required to accept a

plaintiff's legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.

1937, 1949, 173 L. Ed. 2d 868 (2009). In evaluating the sufficiency of a

plaintiff's pleadings, the Court may make reasonable inferences in

Plaintiff's favor, “but [the Court is] not required to draw plaintiff's

inference.” Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d

1242, 1248 (11th Cir. 2005). Similarly, conclusory allegations are “not

entitled to be assumed true.” Iqbal, 129 S. Ct. at 1951.

     A complaint may be dismissed if the facts as pled do not state a

claim for relief that is plausible on its face. See Iqbal, 129 S. Ct. at

1950 (explaining “only a complaint that states a plausible claim for

relief survives a motion to dismiss”); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 561-62, 570, 127 S. Ct. 1955, 1968-69, 1974, 167 L. Ed. 2d 929

(2007) (retiring the prior “unless it appears beyond doubt that the


                                      2
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.44   Page 9 of 16



plaintiff can prove no set of facts” standard). In Twombly the Supreme

Court emphasized a complaint “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1965.

Factual allegations in a complaint need not be detailed but “must be

enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Id. at 555, 127 S. Ct. at 1964-65 (internal citations

and emphasis omitted).

     In Iqbal, the Supreme Court reiterated that although Rule 8 of the

Federal Rules of Civil Procedure does not require detailed factual

allegations, it does demand “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 129 S. Ct. at 1949. A

complaint must state a plausible claim for relief, and “[a] claim has

facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. The mere possibility the defendant

acted unlawfully is insufficient to survive a motion to dismiss. Id. The

well-pled allegations must nudge the claim “across the line from

conceivable to plausible.” Twombly, 550 U.S. at 570, 127 S. Ct. at 1974.

                                     3
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.45   Page 10 of 16



                              ARGUMENT

 I.      Under the Rooker-Feldman doctrine, federal courts are
         barred from reviewing state court proceedings. Rouse’s
         claims are based on allegations of error regarding state
         court child support proceedings and must be dismissed.

      The basis of Rouse’s complaint is his unhappiness that a Michigan

state court ordered him to pay child support and that he was then later

arrested due to a failure to pay. Rouse makes allegations that

challenge the judge’s order to pay child support and the validity of the

warrant for his arrest. It appears, therefore, that Plaintiff’s Complaint

is an attempt to have the state-court proceedings reviewed by a federal

court.

      But United States district courts do not have subject matter

jurisdiction to entertain “challenges to state-court decisions in

particular cases arising out of judicial proceedings even if those

challenges alleged that the state court’s action was unconstitutional.”

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486

(1983). This court thus lacks jurisdiction to review the legality of the

state court’s orders in the proceedings challenged here. The U.S.

Supreme Court has exclusive jurisdiction over such a review. 28 U.S.C.

§ 1257; Feldman at 482, 486; Rooker v. Fidelity Trust Co., 263 U.S. 413,

415-416 (1923). The application of the Rooker-Feldman doctrine

                                     4
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.46   Page 11 of 16



includes cases brought under 42 USC § 1983 because of the “full faith

and credit” given to state judicial proceedings. See e.g. Gottfried v. Med

Planning Servs, Inc, 142 F.3d 326, 330 (6th Cir. 1998).

        In Exxon Mobil Corp v. Saudi Basic Industries Corp, the Supreme

Court limited the doctrine to those cases brought by a state court loser

complaining of injuries caused by state court judgments rendered before

the federal district court proceedings commenced and inviting district

court review and rejection of those judgments. Exxon Mobil Corp v.

Saudi Basic Indus Corp, 544 U.S. 280, 292-293 (2005). This is such a

case.

        United States district courts do not have subject matter

jurisdiction to entertain “challenges to state court decisions in

particular cases arising out of judicial proceedings even if those

challenges alleged that the state court’s action was unconstitutional.”

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486

(1983). This Court cannot review the legality of the state court’s actions

in the proceedings challenged here, and lacks jurisdiction over the

subject matter of this lawsuit. Accordingly, the Court must dismiss the

complaint.




                                      5
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.47   Page 12 of 16



 II.    Rouse’s claims pursuant to § 1983 are time barred.

       Constitutional claims asserted under 42 U.S.C. § 1983 are

governed by the state personal injury statute of limitations. Fox v.

DeSoto, 489 F.3d 227, 233 (6th Cir. 2007) (citing Wilson v. Garcia, 471

U.S. 261, 280 (1985)). Therefore, Rouse’s claims in this case are subject

to a three-year period of limitation. See McCune v. City of Grand

Rapids, 842 F.2d 903, 905 (6th Cir. 1988). The date on which the

statute of limitations begins to run in a § 1983 action, however, is a

question of federal law. Drake v. City of Detroit, 266 Fed.Appx. 444, 448

(6th Cir.2008). The limitations period begins to run when a plaintiff

knew or should have known of the injury forming the basis of his

complaint. Sharpe v. Cureton, 319 F.3d 259, 266 (6th Cir. 2003). For §

1983 claims, the statute of limitations begins to run on the date that the

alleged violation occurred. See Wallace v. Kato, 549 U.S. 384, 397, 127

S. Ct. 1091, 1100, 166 L.Ed. 2d 973 (2007) (holding that the statute of

limitations upon a § 1983 claim seeking damages for a false arrest in

violation of the Fourth Amendment “begins to run at the time the

claimant becomes detained pursuant to legal process”).

       Here, Rouse was arrested in South Carolina on May 29, 2015. The

statute of limitations began to run on that date. He did not file this


                                     6
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.48   Page 13 of 16



lawsuit until March 6, 2020 which is almost 5 years later. Therefore,

Rouse’s claims are time barred and must be dismissed.

 III.    Rouse's complaint fails to include allegations stating a
         viable claim against Defendants Nessel and Doer-Tibbits
         and must be dismissed.

        Pro se pleadings must be construed liberally by the Court. See

Haines v. Kerner, 404 U.S. 519, 520, 30 L. Ed. 2d 652, 92 S. Ct. 594

(1972). However, although pro se litigants are afforded some leniencies,

courts are not required to conjure unstated allegations or guess the

plaintiff’s claims. See e.g. Wells v. Brown et al, 891 F.2d 591, 594 (6th

Cir. 1989) (citations omitted). A complaint must contain a short and

plain statement of the claim showing that the pleader is entitled to

relief. Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

required, but the Rule does call for sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face. Bell Atlantic

Corp v Twombly, 550 US 544 (2007); Ashcroft v Iqbal, 556 US 662

(2009). The plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.

Twombly, 550 US at 555. The pleading must contain something more

than a statement of facts that merely creates a suspicion of a legally


                                      7
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.49   Page 14 of 16



cognizable right of action on the assumption that all the allegations in

the complaint are true. Id. Here, Rouse has failed to meet even these

minimal standards.

      It is not specifically clear from the Complaint what Defendants

Nessel and Doer-Tibbits have done that would subject them to liability

under any of the theories referenced in the Complaint. Attorney

General Nessel is identified once at the outset of the Complaint and

accused of being “responsible for creating, adopting, implementing, and

enforcing the challenged policy”. (R.1, ¶7, Page ID # 2). However,

nowhere does it state what exact policy is being challenged. Likewise,

the Complaint identifies Doer-Tibbits at the outset and then later

implies her involvement with the faxing of the warrant. (R.1, ¶2, 12

Page ID # 2-3). Nowhere else are either Attorney General Nessel or

Doer-Tibbits mentioned. Also, while a pro se plaintiff might not be held

strictly to the requirement of Fed. R. Civ. P. 8(a) that a complaint

contain a “short and plain statement” of the grounds for federal

jurisdiction, there must be some form of averment sufficient to establish

subject-matter jurisdiction. See Jones at 14-15. In the absence of any

allegations stating a viable cause of action, giving notice of the nature of

the claims, or establishing subject matter jurisdiction, Plaintiff has

                                     8
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.50   Page 15 of 16



failed to state a claim against Defendants Nessel and Doer-Tibbits, and

the complaint against them must be dismissed.


             CONCLUSION AND RELIEF REQUESTED

      For these reasons, Defendants Attorney General Dana Nessel and

Michelle Doer-Tibbits respectfully request that this Honorable Court

enter an order dismissing Plaintiff's complaint against them in its

entirety and with prejudice pursuant to Fed. R. Civ. Proc. 12(b)(6), in

addition to any other relief this court deems just and equitable under

the circumstances, including an award for costs and fees incurred in

defense of this groundless action.




                                     9
Case 2:20-cv-12088-LVP-RSW ECF No. 8 filed 10/08/20   PageID.51   Page 16 of 16




                                          Respectfully submitted,

                                          DANA NESSEL
                                          Attorney General

                                          s/Bryan W. Beach
                                          Bryan W. Beach (P69681)
                                          Assistant Attorney General
                                          Attorney for Defendant Nessel &
                                          Doeer-Tibbits
                                          P.O. Box 30736
                                          Lansing, Michigan 48909
                                          517.335.7659
                                          Email: beachb@michigan.gov
Dated: October 8, 2020


                     CERTIFICATE OF SERVICE

I hereby certify that on October 8, 2020, I electronically filed the above

document(s) with the Clerk of the Court using the ECF System and

that I have mailed by United States Postal Service the document(s) to

the following non-ECF participants:

Mr. Donald Rouse
140 Lein Drive
Iva, South Carolina 29655
                                          s/Bryan W. Beach
                                          Bryan W. Beach (P69681)
                                          Assistant Attorney General
                                          P.O. Box 30736
                                          Lansing, Michigan 48909
                                          517.335.7659
                                          Email: beachb@michigan.gov


                                     10
